Case 7:18-cv-02923-KMK Document 23 Filed 12/14/18 Page 1 of 1

THE LAW OFFICES OF

M.L. ZAGER, P.C.

461 Broadway - P.O. Box 948 JACOB R. BILLIG

Monticello, New York 12701 ROBERT B. HUNTER

(845) 794-3660; (845) 794-3919 (fax) JOSEPH LOUGHLIN
MICHAEL D. BAER, (NY, NJ)

 

December 14, 2018

Clerk,

Hon. Kenneth M. Karas

U.S. District Court

Southern District of New York

300 Quarropas Street

White Plains, NY 10601-4150
Re: J & J Sports v Dawn M. Hershko, et al
Our File # 2217161
Index # 7:18-cv-02923-KMK.

Dear Sir/Madam:

Our firm is counsel to the plaintiff regarding the above captioned action.

This letter is to advise that defendants were served. An Answer was filed June 14, 2018. Plaintiff served its
discovery demands on June 28, 2018.

Soon thereafter counsel for Defendants, Rogers, Habas & Eisen, P.C. sought to withdraw as attorneys [Dkt.
#19]. This Court granted opposing counsel's application to withdraw as attorney for Defendants [Dkt#22].

To date, Defendants have failed serve their response to Plaintiff's outstanding demands as well as to retain
new counsel.

In light of the foregoing, the undersigned respectfully requests that this Court schedule a conference in order
to see how Defendants intend to proceed.

 

RH/jm

ce: Brickhouse Food LLC Dawn M Hershko Itzhak Hershko
20 S. Broadway 20 S. Broadway 20 S. Broadway
Nyack, NY 10960 Nyack, NY 10960 Nyack, NY 10960
